
	
		III
		111th CONGRESS
		1st Session
		S. RES. 301
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 5, 2009
			Mr. Burris (for himself
			 and Mr. Durbin) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating October 2, 2009, as
		  World MRSA Day.
	
	
		Whereas
			 methicillin-resistant Staphylococcus aureus (MRSA) causes deadly infections in
			 patients that are receiving treatment in health care facilities and affects
			 numerous individuals within our Nation's communities;
		Whereas
			 the Centers for Disease Control and Prevention has estimated that
			 hospital-acquired MRSA infections killed more than 19,000 individuals in the
			 United States in 2006;
		Whereas
			 patient and consumer advocacy organizations around the world are lending their
			 voices to a call for leadership and an international commitment to preventing
			 and eradicating MRSA, a disease that has reached pandemic levels and is
			 spreading at an alarming rate;
		Whereas
			 patient and consumer advocacy organizations are calling upon health care
			 officials and government leaders to step up and take a more comprehensive
			 approach to stopping MRSA through implementation of a broad and proactive
			 prevention program;
		Whereas
			 the MRSA Survivors Network, the first consumer organization in the United
			 States to raise awareness concerning the MRSA epidemic and other such
			 multi-drug resistant health care-acquired infections, has announced that
			 October 2, 2009, has been designated as “World MRSA Day”, which shall be
			 commemorated annually on such date; and
		Whereas
			 the MRSA Survivors Network has also designated the month of October as “World
			 MRSA Awareness Month” in order to call attention to this worldwide epidemic:
			 Now, therefore, be it
		
	
		That the Senate designates October 2, 2009,
			 as World MRSA Day.
		
